                 Case 20-51150-btb       Doc 41       Entered 05/28/21 15:47:48       Page 1 of 1

NVB 9014(a) (Rev. 8/15)


                              UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEVADA


 IN RE:                                                      BK−20−51150−btb
                                                             CHAPTER 13
 JOSE R MARTINEZ−CHICAS
     dba RM SERVICES NORTHERN NEVADA

 ARACELI G DIAZ                                              NOTICE OF STATUS HEARING
    fdba CORAZON A CORAZON BEHAVIOR
    HEALTH                                                   Hearing Date:      6/3/21
    fka ARACELI AGUILAR                                      Hearing Time:      09:30 AM

                                   Debtor(s)




NOTICE IS GIVEN that a Status Hearing will be held before a United States Bankruptcy Judge. Hearing
information is as follows:

           Hearing Date:                6/3/21
           Hearing Time:                09:30 AM
           Hearing Phone Number:        (888) 684−8852
           Hearing Access Code:         2981680#


NOTICE IS FURTHER GIVEN that the hearing relates to the following entry on docket:

          28 − Objection to Claim 15 of SYLVIA LLOYD in the amount of 59,000.00 with request for valuation
          of security. Filed by NATHAN R. ZELTZER on behalf of ARACELI G DIAZ, JOSE R
          MARTINEZ−CHICAS (ZELTZER, NATHAN)

This hearing is scheduled for the following reason:

          PER COURT INSTRUCTION − FOR PURPOSE OF SETTING EVIDENTIARY HEARING.

The court's hearing calendar for the date scheduled by this Notice may be viewed at www.nvb.uscourts.gov up to five
days before the scheduled hearing date to determine whether or not the hearing has been kept on calendar.



Dated: 5/28/21


                                                          Mary A. Schott
                                                          Clerk of Court
